Citation Nr: 1232885	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right wrist disability, claimed as a sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel








INTRODUCTION

The Veteran had active service from April 1978 to April 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that, inter alia, denied the Veteran's claim for service connection for a right wrist disability.  In March 2009, the Veteran filed a notice of disagreement.  A statement of the case was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in March 2010.

The Board notes that the February 2009 rating decision also denied the Veteran's claim for service connection for a right ankle disability.  In her March 2010 substantive appeal, however, the Veteran indicated that she was only appealing the claim for service connection for a right wrist disability.  Notwithstanding, in September 2010, the Veteran's representative filed a VA Form 646, Statement of Accredited Representative In Appealed Case, and in August 2011, the representative filed an Informal Hearing Brief, which addressed the claims for service connection for both a right ankle disability and a right wrist disability.  To the extent that the VA Form 646 or Informal Hearing Brief could be considered a substantive appeal of the claim for service connection for a right ankle disability, the Board finds that they were not timely filed.  38 C.F.R. § 20.302 (2011).  As such, the claim for service connection for a right ankle disability is not currently on appeal and the Board has limited its consideration accordingly, consistent with intentions the Veteran expressed in her March 2010 substantive appeal.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

No right wrist disability, claimed as a sprain, has been present at any time during the pendency of this claim.


CONCLUSION OF LAW

A right wrist disability, claimed as a sprain, was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in a February 2008 letter that explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the report of a March 2008 VA examination.  A review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that while the Veteran has been afforded a VA examination in response to her claimed right wrist disability, a VA medical opinion has not been obtained, but has determined that VA has no duty to obtain medical opinions in response to this claim.  In this case, while the Veteran was diagnosed with overuse syndrome, a sprain, and tendonitis of the right wrist during service, there is no competent evidence reflecting the presence of a current diagnosis of a right wrist disability.  As the Veteran has not presented a prima facie case for service connection for a right wrist disability, a remand for an opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she has a right wrist sprain that is related to her service.

The Veteran's STRs include an April 1997 report which reflects the Veteran's complaint of a right wrist sprain.  The assessment was probable overuse of the right wrist.  Reports dated in March 2000 reflect assessments of overuse syndrome and tendonitis.  A December 2002 leave request reflects that the Veteran was in a car accident that month.  A December 2002 report reflects treatment for a right wrist sprain.  Reports dated in February and April 2003 reflect an assessment of triangular fibrocartilage complex (TFCC) injury of the right wrist.  Reports dated in November and December 2006 reflect an assessment of right wrist tendonitis and right wrist pain secondary to tendonitis.  Reports dated in January and March 2007 reflect an assessment of right wrist tendonitis.

Private treatment records include a January 2007 physical therapy report which reflects treatment for right wrist pain, but is negative for any diagnosis of a right wrist disability.

On VA examination in March 2008, the Veteran presented with a history of several right wrist sprains, but did not recall the first time she sprained her wrist.  She stated that she was given a brace and received physical therapy for her right wrist.  On examination of the right wrist, there was no soft tissue swelling, edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, or pain on motion.  Range of motion of the right wrist was normal.  On X-ray examination of the right wrist, there was no fracture, dislocation or bone destruction, or soft tissue abnormality.  The examiner opined that the Veteran's right wrist sprain had resolved with no residuals and the Veteran was not diagnosed with any right wrist disability.
On review of the evidence above, the Board notes at the outset that service connection has been granted for bilateral carpal tunnel syndrome, but the evidence does not show, and the Veteran does not claim, that her right wrist disability is secondary to her service-connected bilateral carpal tunnel syndrome.  To the extent that the Veteran complains of or experiences right wrist pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that any right wrist disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any right wrist disability; she has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of her correspondence to VA in which he asserted her belief that her claimed disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, there is no medical evidence of the presence of a right wrist disability during the pendency of this claim.

For the foregoing reasons, the claim for service connection for a wrist disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a right wrist disability, claimed as a sprain, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


